Citation Nr: 0729422	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:  New York State Division of 
Veterans; Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for hepatitis C.  The RO 
issued a notice of the decision in January 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2003.  Subsequently, in December 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
January 2005, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record, which reflects that 
the Board would keep the record open for a period of 90 days 
for the submission of additional evidence.  See Hearing 
Transcript at 2.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, the medical evidence of record, and in 
particular a December 1997 private medical report by Dr. 
J.F.D. as well as an October 2005 VA medical examination 
report, indicate that the veteran has a current diagnosis of 
hepatitis C.  In addition, a review of his service medical 
records indicates that the veteran incurred some sort of 
injury in July 1970, which required sutures or stitches.  At 
his June 2007 Travel Board hearing, the veteran affirmed that 
he had sustained a head injury during service, which required 
the breaking of his skin, use of needles and stitches.  
Hearing Transcript at 7-9, 10-11.  He could not recall 
witnessing the sterilization of these materials.  Hearing 
Transcript at 8.  The veteran also testified that while he 
never received a blood transfusion, got a tattoo or used 
intravenous drugs during active service, he did partake in 
unprotected sexual intercourse and has not done so since that 
time.  Hearing Transcript at 6-7, 9, 12.  In his June 2002 
and January 2005 correspondences, the veteran also described 
how he had shared toothbrushes and razors during active 
service.  In the Board's view, this evidence raises the 
possibility that the veteran became exposed to a hepatitis C 
source, such as blood, during his active service, and 
therefore additional development in the form of obtaining a 
VA medical opinion, must occur.           

In addition, as reflected in a January 2005 correspondence, 
the veteran conveyed his desire to have the RO obtain certain 
private medical reports from various physicians, but 
indicated his concern that the RO had not received the signed 
authorization and release forms for these records.  The 
AMC/RO should thus make a fresh attempt to acquire these 
records.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should obtain updated 
authorization and release forms from the 
veteran for records in the possession of 
the following physicians and entities, 
and the AMC/RO should specifically ask 
the veteran to indicate the correct 
spelling of the name of the physician to 
be contacted and his or her address:
                  
               Dr. Poou, Dr. Pon or Dr. 
Pou
	               Dr. Arnold
	               Dr. Borick or Dr. Borcich
               Mt. Sinai Hospital

After obtaining such authorization and 
consent, the AMC/RO must attempt to 
obtain all medical records in the 
possession of these physicians and 
medical center pertaining to the 
veteran's hepatitis C disorder, as well 
as any related opinions about the likely 
etiology of this disease. 

3. The AMC/RO must thereafter solicit a 
VA medical opinion to determine the 
likely etiology of the veteran's current 
hepatitis C.  The physician must review 
the veteran's claims file and indicate as 
such in his or her report.    

Following a review of the relevant 
medical evidence in the claims file, the 
physician is requested to answer the 
following question:
	
Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's hepatitis C is 
causally related to his active 
service or any incident thereof, to 
include (a) the incurrence of a head 
injury that required the use of 
sutures; (b) engaging in unprotected 
sexual intercourse; and (c) the 
sharing of razors and toothbrushes?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).












